DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 15/713,161 09/22/2017 PAT 10579721
15/713,161 is a CIP of 15/606,370 05/26/2017 ABN
15/606,370 is a CIP of 15/488,052 04/14/2017 ABN
15/488,052 is a CIP of 15/293,553 10/14/2016 PAT 11222266
15/293,553 is a CIP of 15/292,510 10/13/2016 PAT 10140277
15/292,510 has PRO 62/362,688 07/15/2016

Status of Claims
	Claims 1-28 are currently pending and allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Kolotienko et al. (Pub. No.: US 2017/0293607) and Hsiao (Pub. No.: US 2017/0239576) are the best references found by Examiner.  Kolotienko teaches analyzing natural language text.  Hsiao teaches converting natural language text into machine executable code for particular domains of applications.  However, the references fail to teach every limitations in the independent claims.  In particular, Kolotienko and Hsiao fail to teach isolating a number of related sentence segments from the plurality of sentences; identifying a first set of the sentence segments that includes one or more natural language tokens; identifying a second set of the sentence segments that do not include natural language tokens; generating dependency data for each operator of a set of operators associated with the first set of sentence segments; determining a first predicate structure for each sentence segment of the first set of sentence segments based on the one or more natural language tokens and the generated dependency data; identifying a first set of tokens included in the second set of sentence segments that match at least one of a number of tokens previously associated with the system; identifying a second set of tokens included in the second set of sentence segments that do not match at least one of the number of tokens previously associated with the system; mapping each token of the first and second sets of tokens to at least one operator of the set of operators based at least in part on the generated dependency data; determining a second predicate structure for each sentence segment of the second set of segments based on the mapping; associating each predicate structure of the first and second predicate structures with at least one system function, and other claimed limitations recited in independent claim 1 and 15.  Therefore, claims 1-28 are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
AUG-2022